DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 
Response to Amendment
The response filed 8 March 2021 has been entered. Claims 1, 3, 6-8, 10, 13-14, 16-17, 19-21, and 23-30 are pending in the application. Claims 2, 4-5, 9, 11-12, 15, 18, and 22 are canceled from consideration.

Response to Arguments
Applicant’s arguments, see pages 8-11 of applicant’s response, filed 14 September 2021, with respect to the rejection of claims 1, 8, and 21 have been fully considered and are persuasive.  The rejections of 14 June 2021 has been withdrawn. 


Allowable Subject Matter
Claims 1, 3, 6-8, 10, 13-14, 16-17, 19-21, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious the second end of each balancing passage terminates in the balancing chamber and is located proximate the second longitudinal end of the cage, along with the other limitations of the claims, wherein proximate is being interpreted to mean “very close” as depicted in applicant’s FIG. 3 thus the location of the second end of the balancing passage of Corte Jr. does not meet the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753